
	
		II
		112th CONGRESS
		2d Session
		S. 3373
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to issue a report on the
		  Alaska Rural Justice and Law Enforcement Commission.
	
	
		1.Report on Alaska Rural
			 Justice and Law Enforcement CommissionNot later than 1 year after the date of
			 enactment of this Act, the Attorney General, in consultation with the Attorney
			 General of the State of Alaska, the Commissioner of Public Safety of the State
			 of Alaska, the Alaska Federation of Natives, and federally recognized Indian
			 tribes in the State of Alaska, shall submit to Congress a report on whether the
			 Alaska Rural Justice and Law Enforcement Commission established under section
			 112(a)(2) of division B of the Consolidated Appropriations Act, 2004 (Public
			 Law 108–199; 118 Stat. 62) should be continued and appropriations authorized
			 for the continued work of the Commission. The report may contain
			 recommendations for legislation with respect to the scope of work and
			 composition of the Commission.
		
